DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7-10, filed 07/01/22, have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made by Stern-Berkowitz (Pub No 20130176953) in view of newly cited prior art Hanh (Pub No 20140301308).

 	Regarding claim 51, Applicant argues There is no teaching or suggestion of any maximum transmission power for a first cell and a second cell, and therefore, there is no teaching or suggestion of determining a transmission power of a second cell based on an upper limit of power for a second cell and an upper limit of power for both a first cell and a second cell. In view of at least the above, Applicant respectfully submits that none of the cited references, either alone or in combination, teach or suggest at least: “determine the second transmission power for the second cell using the upper limit of the second transmission power and the upper limit of the total transmission power,” as recited in claim 51.
However the examiner disagrees because in further review of Stern-Berkowitz, it is determined that the reference teaches a power limitation on the device. 

[0265] The MeNB may set the maximum power allowed per eNB in a way to ensure that the WTRU would not exceed its maximum power across eNBs, possibly so the sum of the allowed powers per eNB may be equal to the WTRU Powerclass power, or possibly another value which is the highest overall allowed power of the WTRU, or possibly a lower value if desired such as for interference reduction, for example.
[0266] For example, for a 23 dBm WTRU communicating with two eNBs, the maximum allowed powers may be set to 20 dBm for each eNB so when the WTRU combines its transmit powers for each eNB, the total may not exceed 23 dBm. In this way, each eNB would be able to manage its scheduling without having to be concerned about what another eNB is scheduling.
 [0302] For each band (not shown), compute or otherwise determine the sum of the powers for the channels in the same band of the same eNB or set of cells, which may already have been capped based on CC power limits, and if the maximum allowed power for that band for that eNB may be exceeded, scale or limit the power of the channels based on the channel priorities to not exceed said maximum allowed power. The maximum allowed power for that band may be a WTRU configured maximum output power which may take into account one or more of a band power limit or eNB power limit provided by the network, the WTRU powerclass, and allowed power reductions to enable the WTRU to meet requirements such as emissions and SAR; At a block 1208, for each eNB or set of cells, e.g., configured set of cells, compute or otherwise determine the sum of the powers for all channels to be transmitted to the same eNB or set of cells, which may have already been capped based on CC power limits and/or capped or scaled based on band limits, and if the maximum allowed power for that eNB or set of cells may be exceeded, scale or limit the channels based on the channel priorities to not exceed said maximum allowed power. The maximum allowed power for an eNB or set of cells may be a WTRU configured maximum output power which may take into account one or more of a eNB power limit provided by the network, the WTRU powerclass, and allowed power reductions to enable the WTRU to meet requirements such as emissions and SAR.

In the above cited portions, Stern-Berkowitz teaches using a cell power limitation (e.g. cc power limit) and a WTRU power limitation (e.g. powerclass) in determining the power to transmit in the cell. The WTRU power limitation is interpreted as the claimed limitation “total transmission power”.   One of ordinary skill in the art would interpret the above as “determine the second transmission power for the second cell using the upper limit of the second transmission power and the upper limit of the total transmission power”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz (Pub No 20130176953) in view of Hanh (Pub No 20140301308).

Regarding claim 51 and 57,
 	Stern-Berkowitz teaches a radio terminal (WTRU 102) configured to perform Dual Connectivity using a first cell operated by a master base station and a second cell operated by a secondary base station, comprising:
a memory storing instructions; and (para [0040])
at least one processor configured to process the instructions to: 
receive a first Radio Resource Control (RRC) message including configuration information related to Dual Connectivity from the master base station, the first RRC message indicating an upper limit of a first transmission power for uplink transmission in the first cell (interpreted as A scheduler at the one eNB may manage the maximum WTRU allowed transmit power, p-max, for each cell via RRC (also known as Pemax,c). This value may be signaled to each WTRU individually and may be used for interference management, see para [0116]) and an upper limit of total transmission power for the first cell and the second cell; (interpreted as The WTRU may be provided with a set of maximum allowed power values, for example Pemax,c, for each of the cells. This set of maximum allowed power values may allow the WTRU to transmit to one eNB or cell at some level or levels in each of a first and second set of subframes, while also allowing the WTRU to transmit to another eNB or cell at some level or levels in each of those first and second sets of subframes, without exceeding its maximum power, see para [0269])
RRC message indicating an upper limit of a second transmission power for the second cell; (interpreted as  eNB may determine the individual UL CC or cell power limits, e.g., Pemax,c, and signal those to the WTRU, or possibly to the MeNB which may signal them to the WTRU, see para [0264])
 	determine the first transmission power for first cell using the upper limit of the first transmission power; (interpreted as At blocks 1012 and 1014, the WTRU may determine the power for transmission and the timing advance for transmission and then transmit the channel accordingly at a block 1016, see para [0258])
 	cell using the upper limit of the second transmission power and the upper limit of the total transmission; and (interpreted as The maximum allowed power for an eNB or set of cells may be a WTRU configured maximum output power which may take into account one or more of a eNB power limit provided by the network, the WTRU powerclass, and allowed power reductions to enable the WTRU to meet requirements such as emissions and SAR, see para [0302])
 	transmit a first uplink signal on the first cell using the first transmission power, and a second signal on the second cell using the second transmission power (interpreted as At blocks 1012 and 1014, the WTRU may determine the power for transmission and the timing advance for transmission and then transmit the channel accordingly at a block 1016, see para [0258]).
 	However does not teach receive a second RRC message including configuration information related to Dual Connectivity from the secondary base station.
 	Hanh teaches receive a second RRC message including configuration information related to Dual Connectivity from the secondary base station (interpreted as receiving, from the first small cell, a second RRC connection reconfiguration message including a second EPS radio bearer ID used in the first small cell, and performing data communication by connecting to the macro cell and the first small cell simultaneously using the first EPS radio bearer ID and the second EPS radio bearer ID, see para [0019])
 	It would have been obvious to one of ordinary skill in the art to combine the RRC taught by Stern-Berkowitz with the second RRC taught by Hanh since it would have been a simple modification of using an RRC message from each cell to provide more control and reliability by using multiple RRC messages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461